Exhibit 10.4














































AIRGAS, INC.


DEFERRED COMPENSATION PLAN II


(As Amended and Restated Effective September 1, 2015)






















































12233830.3

--------------------------------------------------------------------------------




AIRGAS, INC.


DEFERRED COMPENSATION PLAN II






ARTICLE I - PURPOSE; EFFECTIVE DATE


1.1.    Purpose. The purpose of the Airgas, Inc. Deferred Compensation Plan II
(hereinafter, the "Plan") is to permit a primarily select group of management
and highly compensated employees of AIRGAS, INC., and its subsidiaries to defer
the receipt of income which would otherwise become payable to them. It is
intended that the Plan, by providing this deferral opportunity, will assist the
Company in retaining and attracting individuals of exceptional ability by
providing them with these benefits.


1.2.    Effective Date. The effective date of this amendment and restatement of
the Plan is September 1, 2015.


ARTICLE II - DEFINITIONS


For the purpose of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:


2.1.    Account. "Account" means the account maintained on the books of the
Company used solely to calculate the amount payable to each Participant under
the Plan and shall not constitute a separate fund of assets. Each Participant's
Account may be made up of several sub­ Accounts, which sub-Accounts shall relate
to the distribution time or event chosen by the Participant under the Plan.


2.2.
Airgas. "Airgas" means AIRGAS, INC., a Delaware corporation.



2.3.    Beneficiary. "Beneficiary" means the person, persons or entity, as
designated by the Participant, entitled under Article VI to receive any Plan
benefits payable after the Participant's death.


2.4.
Board. "Board" means the Board of Directors of the Company.



2.5.    Bonus. "Bonus" means the bonus or incentive compensation payable to a
Participant with respect to employment services performed for the Company by the
Participant which is considered to be wages for purposes of Federal income tax
withholding and also performance-based compensation for purposes of section 409A
of the Code.


2.6.    Change in Control. "Change in Control" means a change in the ownership
or effective control of Airgas within the meaning of Treasury Regulation section
1.409A-3(i)(5) or any successor provision thereto.


2.7.
Code. "Code" means the Internal Revenue Code of 1986, as amended.



12233830.3

--------------------------------------------------------------------------------




2.8.    Committee. "Committee" means the committee appointed by the Board to
administer the Plan pursuant to Article VII.


2.9.    Company. "Company" means Airgas, any Subsidiary and any other affiliate
of Airgas designated by the Board, or any successor to the business thereof.


2.10.    Compensation. For a Participant who is an employee of the Company,
"Compensation" means such Participant's Salary and Bonus. For a Participant who
is a Non­ Employee Director, "Compensation" means Directors' Fees. For purposes
of the Plan only, Compensation shall be calculated before reduction for any
amounts deferred by the Participant pursuant to the Company's 401(k) plan or a
cafeteria plan described in section 125 of the Code, or pursuant to the Plan or
any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation is subject to
Committee approval.


2.11.    Deferral Commitment. "Deferral Commitment" means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article III. The
Deferral Commitment shall apply to each payment of Compensation payable to a
Participant, and shall specify the time that the amounts being deferred shall be
distributed. Such designation shall be made in whole percentages and shall be
made in a manner acceptable to the Committee. A separate Deferral Commitment may
be made with respect to Salary and Bonuses if the Participant is an employee. A
Deferral Commitment shall expire at the end of the applicable Deferral Period. A
Deferral Commitment may be made in writing, telephonically, electronically or
such other forms, but only to the extent permitted by the Committee from time to
time.


2.12.    Deferral Period. "Deferral Period" means with respect to Salary and
Directors' Fees, the Calendar Year, and, with respect to Bonuses, the period
beginning on April 1 and ending the next following March 31.


2.13.    Deferrals. "Deferrals" means the Salary, Bonus and/or Directors' Fees,
as applicable, that a Participant has elected to defer with respect to any
applicable Plan Year.


2.14.
Determination Date. "Determination Date" means each business day.



2.15.    Director's Fees. "Director's Fees" means the fees payable to a
Non-Employee Director for services rendered as a member of the Board.


2.16.    Disability. "Disability" means that a Participant has, by reason of a
medically determinable physical or mental impairment been determined by the U.S.
Social Security Administration to be eligible to receive Social Security
Disability benefits. For purposes of the Plan, and in particular Section 5.2(a)
thereof, the date upon which a copy of the U.S. Social Security Administration's
determination of the Participant's Disability is delivered to the Committee
shall be considered to be the date of a Participant's Separation from Service by
reason of Disability.


2.17.    Distribution Election. "Distribution Election" means the form
prescribed by the Committee and completed by the Participant, indicating the
chosen form of payment for benefits payable from each Account under the Plan, as
elected by the Participant. Such form may be written, telephonic or web-based,
as designated by the Committee.


- 2 -


12233830.3

--------------------------------------------------------------------------------




2.18.    Exchange Act. "Exchange Act" means the Securities Exchange Act of 1934,
as amended, and the regulations and guidance thereunder.


2.19.    Five-Percent Owner. "Five Percent Owner" means any employee who owns
(or is considered as owning within the meaning of section 318 of the Code) more
than 5% of the outstanding stock of Airgas or stock possessing more than 5% of
the total combined voting power of all stock of Airgas. For purposes of this
Section, section 3l 8(a)(2)(C) of the Code shall be applied by substituting "5%"
for "50%" each time it appears therein.


2.20.    Interest. "Interest" means the amount credited to a Participant's
Account on each Determination Date, which shall be based on the Valuation Funds
chosen by the Participant as provided in Section 4.3. Such credits to a
Participant's Account may be either positive or negative to reflect the increase
or decrease in value of the Account in accordance with the provisions of the
Plan.


2.21.    Key Employee. "Key Employee" means an employee of the Company whose
Salary for the year prior to participation is reasonably expected by the
Committee to exceed the dollar threshold under Section 414(q)(l)(B) of the Code
($120,000 for 2015) as adjusted from time to time.


2.22.    Non-Employee Director. "Non-Employee Director" means a duly elected
member of the Board who is not an employee of the Company.


2.23.    Participant. "Participant" means any employee or Non-Employee Director
who is eligible, pursuant to Section 3.1, to participate in the Plan, and who
has elected to defer Compensation under the Plan in accordance with Article III.
Such employee or Non-Employee Director shall remain a Participant in the Plan
for the Deferral Period and until such time as all benefits payable under the
Plan have been paid in accordance with the provisions hereof.


2.24.    Plan. "Plan" means this Airgas, Inc. Deferred Compensation Plan II, as
amended from time to time.


2.25.    Plan Year. "Plan Year" means a calendar year; provided that the first
Plan Year shall begin on July 1, 2006 and end on December 31, 2006.


2.26.    Salary. "Salary" means the annual base salary plus commissions payable
to a Participant with respect to employment services performed for the Company
by the Participant which is considered wages for purposes of Federal income tax
withholding.


2.27.    Separation from Service. "Separation from Service" means a
Participant's termination of employment or service as a Non-Employee Director,
as applicable, with the Company and its Subsidiaries that meets the requirements
of a "separation from service" as defined in section 409A of the Code and
guidance thereunder, and shall include the death of the Participant. For these
purposes, service with the Company or its Subsidiaries does not include any
period of required notice under applicable law prior to Separation from Service,
or during which a Participant is receiving severance pay or "pay in lieu of
notice." Cessation of service as an employee or Non-Employee Director shall not
be treated as a Separation from Service if the Participant continues without
interruption to serve thereafter in a material manner in another one


- 3 -


12233830.3

--------------------------------------------------------------------------------




(or more) of such other capacities, as determined by the Committee in its sole
discretion. A transfer of employment or service between the Company and a
Subsidiary shall not be deemed a Separation from Service.


(a)    Specified Employee. "Specified Employee" has the meaning provided in
Section 409A(a)(2)(B) of the Code. If an Employee is a "specified employee"
within the meaning of Section 409A(a)(2)(B) of the Code as of December 31st of
any year, the Employee is treated as a Specified Employee hereunder for the
12-month period beginning April 1st of the year following such December 31.


2.28.    Subsidiary. "Subsidiary" means any corporation (other than Airgas) in
an unbroken chain of corporations or other entities beginning with Airgas, if
each of the entities other than the last entity in the unbroken chain owns
stock, partnership rights or other ownership interest possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock,
partnership rights or other ownership interest in one of the other entities in
such chain.


2.29.    Unforeseeable Emergency. "Unforeseeable Emergency" means a severe
financial hardship of the Participant resulting from an illness or accident of
the Participant, the Participant's spouse, or a dependent (as defined in section
152(a) of the Code) of the Participant, loss of the Participant's property due
to casualty, or other similar extraordinary circumstances arising as a result of
events beyond the control of the Participant.


2.30.    Valuation Funds. "Valuation Funds" means one or more of the
independently established funds or indices that are identified by the Committee
from time to time in its sole discretion.


ARTICLE III - ELIGIBILITY AND PARTICIPATION


3.1.    Eligibility and Participation.


(a)    Eligibility. Eligibility to participate in the Plan shall be limited to
Non- Employee Directors and those Key Employees who are designated by the
Committee as eligible to participate in the Plan.


(b)
Participation.



(i)    Salary and Directors' Fees Deferrals. With respect to each Deferral
Period, a Key Employee or Non-Employee Director shall begin participation in the
Plan with respect to deferring Salary or Directors' Fees by properly completing
and submitting an electronic Deferral Commitment and such other information as
designated by the Committee no later than 11:59 p.m. on September 30 of the year
before such Salary or Directors' Fees are earned.


(ii)    Bonus Deferrals. A Key Employee shall begin participation in the Plan
with respect to deferring a Bonus for any particular Deferral Period by properly
completing and submitting a Deferral Commitment in the form and manner
designated by the Committee from time to time no later than 11:59 p.m. on
September 30 of the Deferral Period to which the Deferral Commitment Relates.


- 4 -


12233830.3

--------------------------------------------------------------------------------




3.2.    Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment only in the form and manner permitted by the Committee. The Deferral
Commitment shall specify the following:


(a)    Deferral Amounts; Accounts. A Deferral Commitment shall be applicable to
each payment of Compensation by the Company to a Participant during the Deferral
Period. A Deferral Commitment must indicate when the Deferrals shall be
distributed in accordance with Article V. The Participant's Deferral Commitment
shall set forth a whole percentage of Compensation to be deferred. If the
Participant is an employee of the Company, the Participant may designate a
different percentage of Salary and Bonus that is to be deferred under the Plan.


(b)    Allocation to Valuation Funds. The Participant shall specify in the form
and manner designated by the Committee, the Participant's allocation of the
Deferrals to his or her Account among the various available Valuation Funds.


(c)    Maximum Deferral. The maximum amount of each payment of Salary that may
be deferred shall be seventy-five percent (75%), and the maximum amount of each
payment of Bonus or Directors' Fees that may be deferred shall be one hundred
percent (100%).


3.3.    Period of Commitment. Once a Participant has made a Deferral Commitment,
that Deferral Commitment will not remain in effect for subsequent Deferral
Periods. A Participant must make a new Deferral Commitment each year.


3.4.    Commitment Limitations. If a Participant Separates from Service with the
Company prior to the end of a Deferral Period, the Deferral Commitment shall end
as of such Separation from Service.


3.5.    Revocability of Deferral Commitment. A Deferral Commitment shall be
irrevocable by the Participant during a Deferral Period; provided, however, that
a Participant who receives a distribution due to an Unforeseeable Emergency
under the Plan or due to a hardship distribution under the Company's 401(k) plan
in accordance with Section 1.401(k)-
1(d)(3) of the Treasury Regulations may cancel his or her election hereunder for
the remainder of the Deferral Period.


ARTICLE IV - PLAN ACCOUNTS


4.1.    Accounts. A Participant's Deferrals and Interest shall be credited to
such Participant's Account. Separate sub-Accounts shall be maintained to reflect
the different distribution elections chosen under the Plan by each Participant
as set forth in Section 3.2(a), above. An Account shall be used solely to
calculate the amount payable to each Participant under the Plan and shall not
constitute a separate fund of assets.


4.2.    Timing of Credits; Withholding. A Participant's Deferrals shall be
credited to the sub-Account designated by the Participant as soon as
administratively practicable following the last day of the month during which
the applicable Deferral would have otherwise been payable to the Participant, or
such more frequent period designated by the Committee. Any withholding of taxes
or other amounts with respect to Deferrals that is required by local, state or


- 5 -


12233830.3

--------------------------------------------------------------------------------




Federal law shall be withheld from the Participant's non-deferred Compensation
to the maximum extent possible, and any remaining amount shall reduce the amount
credited to the Participant's Account in a manner specified by the Committee.


4.3.    Valuation Funds. A Participant shall designate, in accordance with
procedures established by the Committee, one or more Valuation Funds for his or
her Account for the sole purpose of determining the amount of Interest to be
credited or debited to such Account. Such election shall designate the portion
of his or her Account that shall be allocated among the available Valuation
Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election in
accordance with procedures established by the Committee. The Participant may
also reallocate the balance in each Account among the available Valuation Funds
in accordance with procedures established by the Committee.


4.4.    Determination of Accounts. Each Participant's Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:


(a)    New Deferrals. Each Account shall be increased by any Deferrals credited
since such prior Determination Date in the proportion chosen by the Participant.


(b)    Distributions. Each Account shall be reduced by any payment provided for
under Article V of the Plan made from that Account since the prior Determination
Date. Distributions shall be deemed to have been made proportionally from each
of the Valuation Funds maintained within such Account based on the proportion
that such Valuation Fund bears to the sum of all Valuation Funds maintained
within such Account for that Participant as of the Determination Date
immediately preceding the date of payment.


(c)    Interest. Each Account shall be increased or decreased by the Interest
credited to such Account since the prior Determination Date as though the
balance of that Account as of such prior Determination Date had been invested in
the applicable Valuation Funds chosen by the Participant.


(d)    Vesting of Accounts. Each Participant shall be 100% vested in the amounts
credited to such Participant's Account and Interest thereon.


4.5.    Statement of Accounts. The Committee shall cause each Participant to be
provided a statement showing the balances in the Participant's Account(s) on a
quarterly basis.


ARTICLE V - DISTRIBUTIONS


5.1.    Separate Distribution Elections. A Participant shall specify the time
and form of distribution under this Article V separately for Deferrals that
relate to Salary, Bonus and Directors' Fees for each Plan Year.


5.2.
Distribution Timing Elections.

















- 6 -


12233830.3

--------------------------------------------------------------------------------




Each Plan Year, a Participant must separately elect the timing of distribution
of his or her Deferrals for such Plan Year.


(a)    Timing Options. A Participant may choose to commence distributions among
the following options:


(i)    a specified date that occurs no earlier than during the third Plan Year
following the Plan Year with respect to which the Deferrals designated for
distribution were credited to his or her Account (a "Specified Date") and
without regard to whether the Participant Separates from Service prior to such
Specified Date;


(ii)
Separation from Service; or



(iii)
the earlier of a Specified Date or Separation from Service.



(b)    Revisions. A Participant may revise his or her initial elections under
this Section 5.2, but only to the extent such new election satisfies Section
5.4.


(c)    Commencement of Payments. Payment shall commence as soon as practical,
but in no event later than ninety days after the date selected by the
Participant under this Section 5.2, and subsequent payments, if the form of
payment selected provides for subsequent payments, shall be made on the
anniversary of the initial payment. Notwithstanding the foregoing, if, at the
time a distribution would otherwise be due, or due to begin, hereunder, the
Participant is a Specified Employee, any payment or payments to be made to the
Participant as a result of a Separation from Service for any reason other than
death, shall be delayed for a period of six months (or until the Participant's
death if earlier) following that Participant's Separation from Service. Any such
delayed payments shall be paid, together with any earnings thereon, on, or
within 10 days after, the first day of the seventh (7th) month following the
Participant's Separation from Service. Subsequent payments, if any, shall be
made as scheduled.


5.3.    Distribution Forms. The benefits payable from any sub-Account under the
Plan shall be paid in the form specified by the Participant in the applicable
Distribution Election.


(a)    Permitted Forms. The permitted forms of benefit payment are:


(i)    A lump sum amount equal to a Participant's sub-Account balance
immediately prior to the distribution; or


(ii)    Annual, monthly or quarterly installments for a period of between two
(2) and fifteen (15) years in which each such installment payment shall be equal
to the balance of the Account immediately prior to the installment payment,
multiplied by a fraction, the numerator of which is one (1) and the denominator
of which commences at the number of annual, monthly or quarterly installment
payments initially chosen and is reduced by one (1) when each succeeding
installment payment is made.


(b)    Revisions. A Participant may revise his or her initial elections under
this Section 5.3, but only to the extent such new election satisfies Section
5.4.




- 7 -


12233830.3

--------------------------------------------------------------------------------




5.4.    Revised Distribution Elections. A Distribution Election that changes the
timing initially elected in Section 5.2 or the distribution form initially
elected in Section 5.3 for any portion of a Participant's Account ("Revised
Distribution Election") shall be effective only if such Revised Distribution
Election (i) is filed no later than 12 months before the date the payments would
otherwise be made, (ii) provides that no payment may be made on a date that is
before the date which is five years after the date such payment would otherwise
have been made under the Distribution Election in force immediately prior to a
filing of such Revised Distribution Election, and (iii) is not effective until
12 months after the date it was made. Such Revised Distribution Election may not
accelerate any portion of any payment.


5.5.    Unforeseeable Emergency. Upon a finding that a Participant has suffered
an Unforeseeable Emergency, the Committee may, in its sole discretion, make
distributions from any or all of the Participant's sub-Accounts. The amount of
such distribution shall be limited to the amount reasonably necessary to meet
the Participant's needs resulting from the Unforeseeable Emergency (plus an
amount necessary to pay any taxes applicable to the distribution), and will not
exceed the Participant's entire vested Account balance. The amount distributed
on an Unforeseeable Emergency shall be withdrawn on a pro-rata basis from such
Participant's sub-Accounts.


5.6.    Change In Control. In the event of a Change in Control, the Committee,
or if so determined by the Board, the Board shall:


(a)    Distribute the Participants' Accounts to the Participants in accordance
with Treasury Regulation l.409A-3(i)(5);


(b)    Terminate the Plan and distribute the Participants' Accounts in
accordance with Treasury Regulation section 1.409A-3G)(4)(ix)(B);


(c)    Make appropriate provisions for an acquiring employer in the Change in
Control to assume and continue the Plan in effect in accordance with its terms;
or


(d)    To the extent that the Change in Control results in a Participant's
Separation from Service, pay the Participant the amount held in the
Participant's Account in accordance with the Participant's election as provided
in Section 5.2.


5.7.
Miscellaneous Distribution Provisions.



(a)    Withholding; Payroll Taxes. The Company shall withhold from any payment
made pursuant to the Plan any taxes required to be withheld from such payments
under local, state or Federal law.


(b)    Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and the Company from all liability with
respect to such benefit.


- 8 -


12233830.3

--------------------------------------------------------------------------------




(c)    Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant's Beneficiary) with respect to the
operation of the Plan, and the Participant's (and Participant's Beneficiary's)
rights under the Plan shall terminate.


ARTICLE VI - BENEFICIARY DESIGNATION


6.1.    Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more persons or entities as Beneficiary (both
primary as well as contingent beneficiaries) to whom benefits under the Plan
shall be paid in the event of the Participant's death prior to complete
distribution of the Participant's Account balance. Each Beneficiary designation
shall be in a manner prescribed by the Committee and shall be effective only
when properly completed during the Participant's lifetime.


6.2.    Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation in accordance with procedures
established by the Committee. Such new filing shall cancel all designations
previously filed.


6.3.    No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant's benefits, the Participant's
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:


(a)
The Participant's surviving spouse;



(b)
The Participant's estate.



6.4.    Effect of Payment. Payment to the Beneficiary shall completely discharge
the Company's obligations under the Plan.


ARTICLE VII - ADMINISTRATION


7.1.    Committee; Duties. This Plan shall be administered by the Committee,
which shall consist of not less than three (3) persons appointed by the Board,
except in the event of a Change in Control as provided in Section 7.6. The
Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration. A majority vote of the Committee members shall
control any decision. Members of the Committee may be Participants under the
Plan.


7.2.    Removal, Resignation. Any Committee member may resign by giving written
notice to the Board, which notice shall be effective 30 days after delivery.
Notwithstanding the foregoing, any Committee member who is an employee of the
Company shall be deemed to have resigned from the Committee effective upon his
or her termination of employment. Except in the event of a Change in Control as
provided in Section 7.6, a Committee member may be removed




- 9 -


12233830.3

--------------------------------------------------------------------------------




by the Board by written notice to such Committee member, which notice shall be
effective upon delivery.


7.3.    Agents. The Committee may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.


7.4.    Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.


7.5.    Indemnity of Committee. The Company shall indemnify and hold harmless
the members of the Committee against any and all claims, loss, damage, expense
or liability arising from any action or failure to act with respect to the Plan
on account of such member's service on the Committee, except in the case of
gross negligence or willful misconduct.


7.6.    Election of Committee After Change in Control. After a Change in
Control, vacancies on the Committee shall be filled by majority vote of the
remaining Committee members and Committee members may be removed only by such a
vote. If no Committee members remain, a new Committee shall be elected by
majority vote of the Participants in the Plan immediately preceding such Change
in Control. Following a Change in Control, no amendment shall be made to Article
VII or other Plan provisions regarding Committee authority with respect to the
Plan without prior approval by the Committee.


ARTICLE VIII - CLAIMS PROCEDURE


8.1.    Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as "Claimant")
shall present the claim or request in writing to the Committee, which shall
respond in writing as soon as practical. The Committee shall establish
administrative processes and safeguards to ensure that all claims for benefits
are reviewed in accordance with the Plan document and that, where appropriate,
Plan provisions have been applied consistently to similarly situated Claimants.
Any notification to a Claimant required hereunder may be provided in writing or
by electronic media, provided that any electronic notification shall comply with
the applicable standards imposed under Department of Labor ("DOL'') Reg.
§2520.104b- l(c).


8.2.    Denial of Claim. If a claim is wholly or partially denied, the Committee
shall, notify the Claimant within a reasonable period of time, but not later
than 90 days after receipt of the claim, unless the Committee determines that
special circumstances require an extension of time for processing the claim. If
the Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90-day period. In no event shall such extension
exceed a period of 180 days from receipt of the claim. The extension notice
shall indicate: (i) the special circumstances necessitating the extension and
(ii) the date by which the Committee expects to render a benefit determination.
A benefit denial notice shall be written in a manner calculated to be understood
by the Claimant and shall set forth: (i) the specific reason or reasons for the




- 10 -


12233830.3

--------------------------------------------------------------------------------




denial, (ii) the specific reference to the Plan provisions on which the denial
is based, (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, with reasons therefor, and (iv)
the procedure for reviewing the denial of the claim and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a legal action under §502(a) of the Employee Retirement Income Security
Act of 1974, as amended ("BRISA") following an adverse benefit determination on
review. A claim shall be deemed denied if the Claimant does not receive a
decision from the Committee within 90 days (or 180 days in the event an
extension notice is provided) of the Committee's receipt of the claim.


8.3.    Review of Claim. Any Claimant whose claim is denied or deemed denied may
request a review by notice given in writing to the Committee. Such request must
be made within sixty (60) days after receipt by the Claimant of the written
notice of denial or within sixty (60) days after a claim is deemed denied.
Failure to submit a proper application for appeal within such 60 day period will
cause such claim to be deemed permanently denied. The Claimant or his or her
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim. A document, record or other information shall be deemed "relevant"
to a claim in accordance with DOL Reg.
§2560.503-l(m)(8). The Claimant or his or her representative shall also be
provided the opportunity to submit written comments, documents, records and
other information relating to the claim for benefits. The Committee shall review
the appeal taking into account all comments, documents, records and other
information submitted by the Claimant or his or her representative relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


8.4.    Final Decision. The decision on review shall normally be made within
sixty (60) days after the Committee's receipt of claimant's claim or request. If
an extension of time is required for a hearing or other special circumstances,
the Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The extension notice shall indicate: (i) the special circumstances
necessitating the extension and (ii) the date by which the Committee expects to
render a benefit determination. An adverse benefit decision on appeal shall be
written in a manner calculated to be understood by the Claimant and shall set
forth: (i) the specific reason or reasons for the adverse determination, (ii)
the specific reference to the Plan provisions on which the denial is based,
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the Claimant's claim (the relevance of a document,
record or other information will be determined in accordance with DOL Reg.
§2560.503-l (m)(8)) and (iv) a statement of the Claimant's right to bring a
legal action under §502(a) of BRISA.


8.5.    Litigation. In order to operate and administer the claims procedure in a
timely and efficient manner, any Claimant whose appeal with respect to a claim
for benefits has been denied, and who desires to commence a legal action with
respect to such claim, must commence such action in a court of competent
jurisdiction within 90 days of receipt of notification of such denial or date of
deemed denial. Failure to file such action by the prescribed time will forever
bar the commencement of such action.






- 11 -


12233830.3

--------------------------------------------------------------------------------




ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN


9.1.    Amendment. The Board may at any time amend the Plan by written
instrument, notice of which is given to all Participants and to any Beneficiary
receiving installment payments, subject to the following:


(a)    Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.


(b)    Changes in Interest Rate. No amendment shall reduce, either prospectively
or retroactively, the rate of Interest to be credited to the amount already
accrued in any of the Participant's Account and any amounts credited to the
Account under Deferral Commitments already in effect on that date, except as may
be provided as a result of a selection or deletion of available Valuation Funds.


9.2.    Company's Right to Terminate. The Board, in its sole discretion, may at
any time partially or completely terminate the Plan. In the event of a
termination, except as specifically provided below, existing elections will be
frozen, benefit payments will commence as elected by the Participant or provided
under the Plan on the date of the Plan's termination and no future Deferral
Commitments or Distribution Elections may be made under the Plan.


(a)    In the event of a termination of the Plan within the 30 days before a
Change in Control or within 12 months following a Change in Control, all
Accounts may be distributed as soon as practicable following such termination of
the Plan.


(b)    In the event of a termination of the Plan within 12 months of a corporate
dissolution taxed under Code section 331, or with the approval of a bankruptcy
court pursuant to U.S.C. §503(b)(l)(A), all Accounts may be distributed as soon
as practicable following such termination provided that the Deferrals are
included in each Participants' gross incomes in the latest of: (1) The calendar
year in which the plan termination occurs; (2) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (3) the
first calendar year in which the payment is administratively practicable.


(c)
The Company may provide for earlier distributions, provided that,



(i)    All non-qualified deferred compensation arrangements sponsored by the
Company that would be aggregated with any terminated arrangement under Code
section 409A and the guidance thereunder are terminated;


(ii)    No payments other than payments that would be payable under the terms of
the Plan if the termination had not occurred are made within 12 months of the
termination of the arrangements;


(iii)
All payments are made within 24 months of the termination of the

Plan; and








- 12 -


12233830.3

--------------------------------------------------------------------------------




(iv)    The Company does not adopt a new arrangement that would be aggregated
with any other plan under Code section 409A and the applicable guidance
thereunder at any time within five years following the date of termination of
the Plan.


ARTICLE X - MISCELLANEOUS


10.1.    Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of "management or
highly-compensated employees" within the meaning of sections 201, 301, and 401
of ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA.


10.2.    Company Obligation. The obligation to make benefit payments to any
Participant under the Plan shall be an obligation solely of the Company with
respect to the deferred Compensation receivable from, and contributions by, the
Company and shall not be an obligation of another company.


10.3.    Unsecured General Creditor. Notwithstanding any other provision of the
Plan, Participants and Participants' Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of the Company
or any other party for payment of benefits under the Plan. Any property held by
the Company for the purpose of generating the cash flow for benefit payments
shall remain its general, unpledged and unrestricted assets. The Company's
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.


10.4.    Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one (1) or more trusts, with such trustees as the Board may approve, for the
purpose of assisting in the payment of such benefits. Although such a trust may
be irrevocable, its assets shall be held for payment of all the Company's
general creditors in the event of insolvency. To the extent any benefits
provided under the Plan are paid from any such trust, the Company shall have no
further obligation to pay them. If not paid from the trust, such benefits shall
remain the obligation of the Company.


10.5.    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgements, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.


10.6.    Not a Contract of Employment. This Plan shall not constitute a contract
of employment between the Company and any Participant. Nothing in the Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.


10.7.    Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment




- 13 -


12233830.3

--------------------------------------------------------------------------------




of benefits hereunder, and by taking such physical examinations as the Company
may deem necessary and taking such other action as may be requested by the
Company.


10.8.    Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania, without
regard to the conflicts of law provisions thereof, except as preempted by
Federal law.


10.9.    Validity. If any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.


10.10.    Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company's address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual's last known address in the Company's
records.


10.11.    Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.






AIRGAS, INC.
                    
BY: /s/ Michael L. Molinini
                    
DATED: August 6, 2015


































- 14 -


12233830.3